PER CURIAM.
The respondent has filed a return to the writ of habeas corpus heretofore issued in this cause and the Court has duly considered said return and finding therefrom and from the copies of the information on file in said cause under which petitioner was convicted that he was adjudged guilty of issuing a worthless check on April 3, 1958 and sentenced on May 26, 1958 to serve three years in the State penitentiary.
In State ex rel. Shargaa v. Culver, Fla.1959, 113 So.2d 383, this Court held that the issuance of a worthless check constitutes a misdemeanor punishable under Section 775.07, F.S.A., and therein delineated in detail the reasons for such holding. In Greer v. Culver, Fla.1959, 113 So.2d 386 we reaffirmed said holding and discharged the petitioner in that case from custody because of an excessive sentence. It should be noted that such sentence was imposed upon the petitioner in this case by the learned circuit judge prior to the rendition of the opinions of this Court in the above entitled cases.
Under Section 775.07, in effect at the time of the adjudication of guilt and sentencing of petitioner, the maximum sentence which could have been imposed was ninety days, inasmuch as the record shows that nothing of value was received for said check. It appearing from this record that the petitioner has served far in excess of such maximum sentence, it is
Ordered that the petitioner be forthwith discharged from custody.
It is so ordered.
THOMAS, C. J., and TERRELL, HOBSON, ROBERTS and DREW, JJ., concur.